Name: Commission Regulation (EEC) No 2039/92 of 22 July 1992 abolishing a countervailing charge on cherries originating in the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/42 Official Journal of the European Communities 23 . 7. 92 COMMISSION REGULATION (EEC) No 2039/92 of 22 July 1992 abolishing a countervailing charge on cherries originating in the Czech and Slovak Federal Republic working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cherries originating in the Czech and Slovak Federal Republic can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 191 5/92 (3) introduced a countervailing charge on cherries originating in the Czech and Slovak Federal Republic ; Whereas for cherries originating in the Czech and Slovak Federal Republic there were no prices for six consecutive HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1915/92 is hereby repealed. Article 2 This Regulation shall enter into force on 23 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 192, 11 . 7. 1992, p. 40.